—In a proceeding pursuant to CPLR article 52 to enforce a money judgment, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Joseph, J.), dated March 19, 1999, as denied his motion to adjudge the defendant in contempt of court for his willful violation of a restraining notice issued pursuant to CPLR 5222, and granted that branch of the defendant’s cross motion which was, in effect, to vacate the restraining notice.
Ordered that order is affirmed insofar as appealed from, with costs.
The plaintiffs restraining notice failed to comply with the requirements set forth in CPLR 5222 (a). Accordingly, the *491Supreme Court properly denied his motion to adjudge the defendant in contempt of court for his willful violation of the notice.
The plaintiffs remaining contention is without merit. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.